Broyles, C. J.
1. In the light of the facts of the case and the charge of the court, the grounds of the motion for new trial complaining of alleged errors of commission and omission in the charge are without merit and show no cause for reversal of the judgment.
2. The accused was tried for murder and convicted of voluntary manslaughter. While the evidence would have amply authorized the jury to find the defendant guilty of murder, the verdict returned was supported by some of the evidence and by portions of the defendant’s statement to the jury. The refusal to grant a new trial was not error.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.